Title: From Thomas Jefferson to John Redman Coxe, 6 December 1802
From: Jefferson, Thomas
To: Coxe, John Redman


          
            Sir
            Washington Dec. 6. 1802.
          
          The vaccine virus being at present lost in this part of the country, Dr. Gant has sollicited me to endeavor to recover it for him & his brethren of the profession here. the difficulty of keeping up a constant succession of inoculated subjects, and the uncertainty of success from matter which is not fresh, will probably expose every part of the US. to the accident of losing the matter, and render it a thing of common interest to all the Medical gentlemen, while they possess it, to distribute it far & near, in order to multiply their own chances of recovering it whenever the accident of loss may happen to themselves. presuming you retain the matter at Philadelphia, I have to ask the favor of you, on behalf of the faculty here, to send some by post under cover to me, which shall be immediately given to Doctr. Gant. Accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        